

117 HR 5227 IH: Lifting Immigrant Families Through Benefits Access Restoration Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5227IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Jayapal (for herself, Mr. Cárdenas, Ms. Adams, Mr. Auchincloss, Ms. Barragán, Mr. Bowman, Mr. Carson, Ms. Castor of Florida, Ms. Chu, Ms. Clarke of New York, Mr. Connolly, Mr. Cooper, Ms. Dean, Ms. Escobar, Mr. Espaillat, Ms. Lois Frankel of Florida, Mr. Gallego, Mr. García of Illinois, Mr. Grijalva, Ms. Jacobs of California, Mr. Johnson of Georgia, Mr. Jones, Mrs. Kirkpatrick, Ms. Lee of California, Mr. Lieu, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Ms. Meng, Ms. Moore of Wisconsin, Mr. Nadler, Mrs. Napolitano, Ms. Newman, Ms. Norton, Mr. Pocan, Ms. Pressley, Ms. Roybal-Allard, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Mr. Smith of Washington, Mr. Soto, Ms. Titus, Ms. Tlaib, Mrs. Torres of California, Mr. Torres of New York, Mr. Trone, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Kahele, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Education and Labor, Energy and Commerce, the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to provide certain benefits to noncitizens, and for other purposes.1.Short titleThis Act may be cited as the Lifting Immigrant Families Through Benefits Access Restoration Act of 2021 or the LIFT the BAR Act of 2021. 2.Availability of basic assistance to lawfully present noncitizens(a)Elimination of arbitrary eligibility restrictionsSections 402, 403, 411, 412, 421, and 422 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612, 1613, 1621, 1622, 1631, and 1632) are repealed.(b)Notification and information reportingSection 404 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1614) is amended by striking , 402, or 403.(c)Qualified noncitizensTitle IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.) is amended—(1)in the header, by striking Aliens and inserting Noncitizens ; (2)by striking alien each place it appears and inserting noncitizen;(3)by striking aliens each place it appears and inserting noncitizens;(4)by striking alien’s each place it appears and inserting noncitizen’s; (5)by striking an alien each place that it appears and inserting a noncitizen; (6)by striking alien each place that it appears and inserting noncitizen;(7)by striking qualified alien each place that it appears and inserting qualified noncitizen;(8)by striking qualified aliens each place that it appears and inserting qualified noncitizens;(9)by striking qualified alien’s each place that it appears and inserting qualified noncitizen’s;(10)in section 402—(A)in the header, by striking Qualified Aliens and inserting Qualified Noncitizens; and (B)in subsection (a)(2)(L), by striking qualified aliens and inserting qualified noncitizens; (11)in section 403, in the header, by striking Qualified Aliens and inserting Qualified Noncitizens;(12)in section 411, in the header, by striking Qualified Aliens and inserting Qualified Noncitizens; and(13)in section 412, in the header, by striking Qualified Aliens and inserting Qualified Noncitizens. (d)Access to basic services for lawfully residing noncitizensSection 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) is amended—(1)in subsection (b)—(A)in the header, by striking qualified alien and inserting qualified noncitizen; (B)by striking qualified alien and inserting qualified noncitizen;(C)by striking alien and inserting noncitizen;(D)by striking an alien and inserting a noncitizen; and(E)by striking benefit and all that follows through the period at the end of the subsection and inserting benefit, is lawfully present in the United States.;(2)in subsection (c)—(A)in the header, by striking qualified aliens and inserting qualified noncitizens; (B)by striking ; or at the end of paragraph (3) and inserting ;;(C)by striking the period at the end of paragraph (4) and inserting ; or; and(D)by inserting after paragraph (4):(5)a noncitizen—(A)in a category that was treated as lawfully present for purposes of section 1101 of the Patient Protection and Affordable Care Act of 2010 (42 U.S.C. 18001);(B)who met the requirements of section 402(a)(2)(D) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(D)) on or before January 1, 2021;(C)who is granted special immigrant juvenile status as described by section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J));(D)who has a pending, bona fide application for nonimmigrant status under section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C 1101(1)(15)(U)); (E)who was granted relief under the Deferred Action for Childhood Arrivals program; or(F)any other person who is not a citizen of the United States but who resides in a State or territory of the United States and is Federally authorized to be present in the United States.; and(3)by adding at the end the following new subsection: (d)NoncitizenFor the purposes of this title, the term noncitizen means any individual who is not a citizen of the United States..(e)Child nutrition programsSection 742 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1615) is amended—(1)in subsection (a)—(A)in the header by striking School lunch and breakfast programs and inserting Child nutrition programs;(B)by striking the school lunch program and inserting any program; and(C)by striking the school breakfast program under section 4 of the and inserting any program under; and(2)in subsection (b)(1)—(A)by striking Nothing in this Act shall prohibit or require a State to provide to an individual who is not a citizen or a qualified alien, as defined in section 431(b), and inserting A State shall not deny; and(B)by striking paragraph (2) and inserting paragraph (2) on the basis of an individual’s citizenship or immigration status. (f)Exclusion of medical assistance expenditures for citizens of freely associated StatesSection 1108(h) of the Social Security Act (42 U.S.C. 1308(h)) is amended—(1)by striking Expenditures and inserting:(1)Expenditures; and (2)by adding at the end the following new paragraph:(2)With respect to eligibility for benefits for the designated Federal program defined in paragraph (3)(C) (relating to the Medicaid program), paragraph (1) shall not apply to any individual who lawfully resides in 1 of the 50 States or the District of Columbia in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and shall not apply, at the option of the Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa as communicated to the Secretary of Health and Human Services in writing, to any individual who lawfully resides in the respective territory in accordance with such Compacts..(g)Child health insurance programSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(1)by striking subparagraph (O); and (2)by redesignating subparagraphs (P), (Q), (R), (S), (T), and (U) as subparagraphs (O), (P), (Q), (R), (S), and (T). (h)Conforming amendments(1)Supplemental food assistance programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—(A)in section 5—(i)by striking subsection (i); and (ii)by redesignating subsections (j) through (n) as subsection (i) through (m), respectively; (B)in section 6—(i)in subsection (f), by striking an alien lawfully admitted for permanent and all that follows through the end of the subsection and inserting a noncitizen lawfully present in the United States.; and(ii)in subsection (s)(2), by striking (m), and (n) and inserting and (m); and (C)in section 11(e)(2)(B)(v)(II) by striking aliens each place it appears and inserting noncitizens. (2)MedicaidSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended—(A)in paragraph (1), by striking admitted for and all that follows through the end of the paragraph and inserting present in the United States.; and(B)striking paragraph (4).(3)Housing assistanceSection 214(a) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(a)) is amended by—(A)redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and(B)inserting after paragraph (5):(6)a qualified noncitizen as defined in section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641);.(4)General rule on noncitizens’ eligibilitySection 401 of Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611) is amended—(A)in section 401, in the header—(i)by striking Qualified Aliens and inserting Qualified Noncitizens; and(ii)by striking Aliens and inserting Noncitizens; (B)by striking qualified alien wherever it occurs and inserting qualified noncitizen; and(C)by striking alien wherever it occurs and inserting noncitizen. (5)Assistance not treated as debt absent fraudSection 213A(b)(1)(A) of the Immigration and Nationality Act is amended by striking benefit, and inserting benefit by fraud,.(i)Preserving access to health careSection 36B(c)(1)(B) of the Internal Revenue Code of 1986 is amended to read as follows: (B)Special rule for certain individuals lawfully present in the United StatesIf—(i)a taxpayer has a household income which is not greater than 100 percent of an amount equal to the poverty line for a family of the size involved,(ii)the taxpayer is a non-citizen lawfully present in the United States,(iii)the taxpayer is ineligible for minimum essential coverage under section 5000A(f)(1)(A)(ii), and(iv)under the Medicaid eligibility criteria for non-citizens in effect on December 26, 2020, the taxpayer would be ineligible for such minimum essential coverage by reason of the taxpayer’s immigration status, the taxpayer shall, for purposes of the credit under this section, be treated as an applicable taxpayer with a household income which is equal to 100 percent of the poverty line for a family of the size involved..(j)Federal agency guidanceNot later than 180 days after the date of the enactment of this Act, each Federal agency, as applicable, shall issue guidance with respect to implementing the amendments made by this Act.(k)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply to services furnished on or after the date that is 180 days after the date on which any guidance is issued pursuant to subsection (i). 